Citation Nr: 1002726	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to pes planus.

4.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to pes planus.

5.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to pes planus.

6.  Entitlement to service connection for low back 
disability, to include as secondary to pes planus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 1996 and 
November 2006 by the Muskogee, Oklahoma, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Although the RO 
in its March 2008 statement of the case notified the Veteran 
that a November 2006 rating decision denying entitlement to 
service connection for pes planus was final, the Board finds 
correspondence received in January 1997 was sufficient to 
perfect the Veteran's appeal from a July 1996 rating decision 
as to this matter.  The RO also addressed this issue in a 
February 1997 supplemental statement of the case.  In 
October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court"), in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), held that the VCAA notice requirements applied to 
all elements of a claim.  The Veteran was notified of the 
provisions of the VCAA and how it applied to his claims by 
correspondence dated in October 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4).  The Court has held the types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include credible evidence of continuity 
and symptomatology such as pain or other symptoms capable of 
lay observation.  See McClendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2009).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the 
nonservice-connected condition prior to the aggravation.  
Because the new law appears more restrictive than the old, 
and because the appellant's appeal was already pending when 
the new provisions were promulgated, the Board will consider 
this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

In this case, the Veteran claims, in essence, that his pre-
existing pes planus was aggravated by active service.  He 
testified that he had no foot problems prior to service and 
that he began having problems during basic training.  He 
contends that he has developed ankle, knee, hip, and low back 
disorders as a result of his pes planus.  He also testified 
that he has depression which began in service and that his 
abuse of alcohol was due to his depression.  Service 
treatment records show that a March 1974 enlistment 
examination revealed mild, asymptomatic pes planus and that a 
May 1974 report noted he was fitted with orthotics after 
complaining of painful arches.  Records also show he was 
treated for alcoholism from April 1978 to May 1978.  It was 
noted he took part in the treatment only very marginally and 
was depressed the whole time.  

VA examination in January 1997 included a diagnosis of 
moderately severe bilateral pes planus without opinion as to 
etiology.  An October 2004 psychiatric examination report 
noted the Veteran stated he began having problems with 
alcohol in the sixth or seventh grade and that he drank 
heavily in junior high and high school.  The examiner 
provided Axis I diagnoses of major depression and history of 
alcoholism, but noted that his alcoholism seemed to pre-date 
his major depression and that his alcohol abuse disability 
was due to a nonservice-related mental disorder.  The Board 
notes, however, that the report indicates the October 2004 
psychiatric examiner had only limited records for review 
which did not include service treatment records.  

The Board notes that the Veteran's claims for bilateral 
ankle, knee, hip disabilities and for a low back disability, 
including as a result of pes planus, have not been addressed 
by VA examination.  Private medical records dated in April 
2005, however, show X-ray examinations revealed a small bony 
density to the posterior malleolus of the left tibia possibly 
incidental to an old avulsion fracture and degenerative disc 
disease to the lumbar spine.  An April 2008 private treatment 
report from D.C.C., D.P.M., included diagnoses of posterior 
tibial dysfunction, calcaneovalgus deformity, severe 
collapsing of the column of the left foot, and ankle/foot 
equinus.  

The Board also notes that records show the Veteran is 
receiving SSA disability benefits.  A copy of the Veteran's 
SSA disability determination and the medical records 
associated with that claim should be obtained for an adequate 
determination of the issues remaining on appeal.  SSA 
decisions are not controlling for VA purposes, but they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist in gathering such records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  
Where SSA disability benefits have been granted, a remand to 
obtain SSA records is required.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187-88 (2002) (stating that "the 
possibility that the SSA records could contain relevant 
evidence . . . cannot be foreclosed absent a review of those 
records.").  Therefore, the Board finds that additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the claimed 
disorders since active service.  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  A specific request must be made 
for all pertinent treatment records dated 
in the 1990's maintained by the VA 
Medical Center in Oklahoma City, 
Oklahoma.

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
Veteran's Social Security 
Administration disability benefit 
claim, as well as, all associated 
medical records.  

3.  The Veteran should be scheduled for a 
VA foot disorders examination for an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that his pre-existing pes planus 
was permanently aggravated as a result of 
active service and whether any ankle, 
knee, hip, or low back disorders were 
incurred as a result of service, or are 
caused by or aggravated by a service-
connected disability.  All indicated 
tests and studies are to be performed.  
The examination must be conducted 
following the protocol in any applicable 
VA disability examination worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record, including a May 1974 
report indicating treatment for painful 
arches.  All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The Veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that he has an acquired psychiatric 
disorder as a result of service.  All 
indicated tests and studies are to be 
performed.  The examination must be 
conducted following the protocol in any 
applicable VA disability examination 
worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record, including a report of 
a period of treatment for alcoholism from 
April to May 1978.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, should be 
associated with the claims folder, if 
feasible.  The Veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

6.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issues on appeal.  All applicable laws 
and regulations should be considered.  
If any benefit sought remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


